Title: To Alexander Hamilton from Tench Coxe, 4 December 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury DepartmentRevenue-Office, Decemr 4th 1794.
Sir,
I have the honor to remind you of the conviction I communicated to you before your departure to the Westward, that the duties of the Treasury Department under the 5th Sectn of the act of May 8th 1792 as transferred to this office were actually incompatible with the due execution of the proper and other business of the Commissioner of the Revenue. I entertain a confirmed and increased conviction of the truth of that Idea, which you observed had occurred to your own observation. The importance of both Divisions of the public business, your intended resignation, my wish to have every thing in order before that Event shall take place, and other considerations, induce me to request an early arrangement for the execution of the Duties of the Treasury under the 5th Section of the Act making alterations in the Treasury and war Department, otherwise than by this Office.

I have the honor to be with great Respect, Sir,   Your most obedient Servant,
Tench CoxeCommissr. of the Revenue
The Secretaryof the Treasury
